Citation Nr: 1314746	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  06-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of meatotomy of the urethra.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2009, November 2010, February 2012, and December 2012, the Board remanded for additional development and due process concerns. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its previous remands, the Board requested a medical opinion as to whether the reported urinary incontinence was a residual of the meatotomy, either because it was caused or aggravated by the status-post meatotomy.  Although probative opinions have been obtained as to whether the Veteran has urinary incontinence due to the meatotomy, and the examiner has provided a rationale which suggests there is no aggravation by the status-post meatotomy, the record still does not include a clear opinion as to whether the urinary incontinence has been aggravated by the status-post meatotomy:  the January 2013 VA opinion does not explicitly address aggravation.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).   Thus, the matter must be remanded for the fifth time.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all relevant VA treatment records are associated with the record.  

2.  After the above-requested development has been completed, return the Veteran's claims file for review by the physician who provided the January 2013 opinion (or a suitable alternate if unavailable).  The physician should be informed that the Veteran has been found not to be credible, and that his opinion should be based on the objective evidence of record. 

The physician must answer question six on the Disability Benefits Questionnaire, i.e. provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's incontinence was aggravated by his service-connected meatotomy for genital warts, urinary meatus. 

The physician must provide a detailed rationale for his opinion.  

3.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


